Your unanimous election, Sir, to the presidency of the forty-
eighth session of the General Assembly represents a just
recognition of your great diplomatic experience, your human
qualities and your constant commitment to the promotion of
Forty-eighth session - 5 October l993 11
dialogue and multilateral cooperation in the service of peace,
security and development.
I should like to congratulate you most warmly on the
well-deserved tribute from the international community both
to you personally and to your country. I am particularly
pleased that the prestigious responsibility of guiding the
work of the General Assembly has been given this year to
an eminent son of Guyana, a country which, side-by-side
with Algeria, has always been resolutely in the forefront of
the defence of the cause of peace, justice, progress and
understanding among nations.
Your predecessor, Mr. Stoyan Ganev, firmly and
tactfully conducted a busy and productive forty-seventh
session. We wish to express our deep gratitude to him for
a mission accomplished with open-mindedness and
dedication.
I also wish to pay special tribute to the Secretary-
General of our Organization, Mr. Boutros Boutros-Ghali,
who has spared no effort in making the United Nations rise
to the many and complex challenges of a crucial period in
the development of international relations. His foresight,
courage and initiative have won him the esteem of all. His
persevering activity bears for the United Nations the promise
of the renewal after which our peoples fervently aspire.
Algeria extends a warm welcome to the new Member
States which have joined our Organization, and is gratified
that their accession to the membership of the United Nations
will contribute to the achievement of its objectives in the
areas of peace and development.
In recent years, the history of the world has accelerated
its pace considerably. Rapid and profound changes have put
paid to an international order that had long been frozen in
place by the cold war. However, far from moving steadily
toward the achievement of a well-ordered international
society, those changes have generated the makings of a
disquieting explosion. While the world changes under our
very eyes, we are unable to grasp and take cognizance of the
laws that govern such change. This dynamic, and the major
upheavals it causes, have shaped a new geopolitical
configuration in many parts of the world that has affected
the lives of many of its peoples. Given this type of change,
wherein inter-State relations are jostled by a proliferation of
protagonists, of ambitions and gambles, and of the methods
of international action there is a need for a collective effort
to revitalize both our means of knowing and our methods of
action. In short, we need to rethink the world order. We
must, as a community of nations, succeed in controlling the
changes which are taking place and the unwieldy trends that
are now emerging. In this maelstrom of historical change,
this period of transition with all its hesitations and emerging
global dangers, the thing that attracts one’s attention more
than any other is the hope, the promise of a new world order
that must be fashioned side by side with the daily suffering
that goes on in the world and which we cannot ignore.
Indeed, in spite of the glowing promises of peace and
international cooperation, the world order that is taking
shape now not only contains too many old hotbeds of
tension, but also gives rise to new mushrooming conflicts.
Tensions between ethnic and religious groups are increasing
and are being exacerbated while whole regions, and even
entire continents, are being marginalized in a most atrocious
manner. The right of peoples to self-determination is being
violated and obstructed here and there. Hunger and poverty
are expanding. Imbalances in the world economy are
deepening and worsening. All of these situations pose
challenges to the international community that call for urgent
and concerted action.
It is therefore up to us - and this is the challenge faced
by all nations that are bound by an ever-growing
interdependence - to see to it that the ideals of justice and
peace prevail, that new possibilities for the settlement of
certain regional conflicts and for general and complete
disarmament lead to comprehensive action eliminating the
root causes of conflicts while, at the same time, promoting
economic and social development, a prerequisite for
international peace and security.
This is why it is appropriate to underscore here the fact
that the Agenda for Peace (A/47/277), whose importance is
recognized everywhere, will achieve its objectives only if it
is accompanied by an agenda for development; for peace and
development are closely interrelated, and conflicts too often
take root in the soil of injustice and poverty. It is obvious
that the future of the system of collective security which we
wish to build will depend to a great extent on our ability to
forge a consensus on the different aspects contained in the
Agenda for Peace. This means that it is necessary for us to
continue, collectively and without bias, to consider those
aspects of the Secretary-General’s report about which
differences persist or which require further elaboration and
consideration.
The encouraging progress achieved in strengthening the
capability of the United Nations in the areas of active
preventive diplomacy, as well as in peace-keeping and
peacemaking operations, should be welcomed, but a great
deal remains to be done in this field if we are to make better
12 General Assembly - Forty-eighth session
use of all the experience gained in those areas by the United
Nations. We should see to it that our action remains strictly
faithful to the goals and principles of the Charter of the
United Nations. Algeria, which is honoured to participate
actively and concretely in peace-keeping operations, will
continue to do its share in this collective endeavour in the
service of peace.
The restructuring, revitalization and rationalization of
the structures of the organs of the United Nations and their
working methods have made considerable progress.
However, this process, which is not an end in itself, will
produce its full effects only if the Member States, and
particularly the developed countries, reaffirm and strengthen
their commitment to the United Nations and renew their
political and financial support for its activities, particularly
in the economic and social spheres.
It is this exacting and responsible approach that my
country consistently promotes in all the areas of cooperation
in which it takes part. In so doing, Algeria conducts its own
action within the context of the efforts by the Non-Aligned
Movement toward greater democratization of the United
Nations and better balance between the spheres of
competence of its organs. In our view, it is time we
reflected collectively on how to reform the Security Council,
with a view to broadening its composition, improving its
working methods and making it more accountable for its
action to the entire international community in whose name
it adopts its resolutions. A more representative, more
transparent Security Council that would be more cognizant
of the views and concerns of all; a General Assembly that
would fully play its role in activating, guiding and
supervising; and a United Nations system that would be
more coherent and better coordinated in carrying out its
development tasks: these are the three pivotal approaches
that may give to the fiftieth anniversary of our Organization
significant political scope and operational content and
generate the makings of a new beginning. The credibility of
the United Nations and the effectiveness of its action depend
on this, as do international peace, security and cooperation.
All the initiatives by my country at the national and
regional levels are inspired by the ideals of peace, justice
and cooperation. The national-renewal plan upon which
Algeria has embarked in the interests of political stability,
the consolidation of the democratic process, the revitalization
of economic growth and the upholding of the rule of law is
a plan that translates into action our resolve to guarantee, for
all Algerians, the rights to security and well-being in a just,
modern and democratic society.
Given this determination, our efforts in combating
terrorism and our efforts aimed at providing the conditions
for real growth stem from the same overriding priority, that
of meeting the expectations of our people be fulfilled by
restoring the authority of the State and creating the
conditions for an orderly transition that would make possible
stable and coherent progress towards a market economy
through viable and orderly reforms.
Such a vast enterprise must find its expression and
derive its support from an active foreign policy based on the
principles and ideals of non-alignment and geared towards
the promotion of peace, stability and cooperation at the
regional and international levels.
In this spirit, Algeria works steadily and resolutely for
success in the process of building a united Maghreb. The
important achievements that have been made so far, which
will help us to benefit from the complementary nature of the
countries of the union of the Arab Maghreb, confirm that the
dynamics of this unifying process have enabled us to
mobilize our energies, despite certain persistent problems
that affect regional stability.
Our country’s central position in the region, its resolve
to reinforce and promote the building of the Maghreb and its
commitment to international legality have prompted it to
encourage the kingdom of Morocco and the Polisario Front
to turn to direct, sincere, constructive dialogue that can
facilitate the implementation of the peace plan prepared
jointly by the United Nations and the Organization of
African Unity, with the full agreement of the two parties
concerned.
It is important, now more than ever before, that the
dialogue which was initiated at El-Ayoun between Morocco
and the Polisario Front should resume and continue at an
authoritative level. Algeria, for its part, hopes that the two
parties will choose the path of reason and that will do all in
their power to resolve outstanding questions in a serious
manner and without delay, thus promoting the holding of a
free and orderly referendum on self-determination for the
people of Western Sahara. Algeria is convinced that a just
a lasting solution to the question of Western Sahara can
promote stability and peace in the region. We therefore
hope that the international community, as well as the United
Nations and its Secretary-General, will redouble efforts to
ensure, in the best conditions of credibility and impartiality,
implementation of the United Nations settlement plan, with
the complete cooperation of the two parties.
Forty-eighth session - 5 October l993 13
The same applies to the Mediterranean region. In fact,
Algeria has always worked to make that region, with the
participation of all the States concerned, one of peace,
stability and mutually advantageous cooperation. It is to this
end that we continue to work for the consolidation and
deepening of political agreement in our region and for the
establishment of new types of cooperation. Algeria is
therefore making constant efforts to have the forum of "5 +
5" activated, as this is a promising framework for
cooperation between North and South in the Mediterranean.
It is in the field of disarmament that the end of the cold
war has produced tangible results most rapidly. However,
considerable work remains to be done, especially by the
nuclear Powers. The final cessation of nuclear testing in all
environments and the renunciation of the development of
new weapon systems are objectives the attainment of which
is now within the reach of the international community -
provided, of course, that the nuclear Powers go beyond
current agreements and summon up the necessary political
will for this purpose.
In this context, Algeria notes with interest and with
hope the proposals made from this rostrum on 27 September
by the President of the United States of America. The
complete elimination of all weapons of mass destruction is,
in fact, part of the logic of history. The conclusion of the
Convention on the prohibition of chemical weapons has
shown that this objective is no longer Utopian. Any
approach to the question of disarmament and international
security and, in the final analysis, to the question of peace
should be universal in scope. This is a conviction that is
being reiterated time after time by Algeria and by the
Non-Aligned Movement. Disarmament, if it is to be lasting,
must take account of all aspects of the situation, and not of
the military dimension alone. It is now clear that, in an
increasingly interdependent world, peace and security cannot
be dissociated from their natural corollaries - socio-economic
development and the promotion of all human rights.
The protection and promotion of human rights - all
human rights - is a high priority for Algeria. Therefore, we
are pleased at the positive results of the World Conference
on Human Rights, held in Vienna, which expressed support
for an integrated and global approach to human rights,
whose civil, political, economic and social aspects reinforce
and complement each other.
Algeria, which subscribes completely to this view and
endorses this approach, is now at a juncture that makes it an
obligation of the State to give priority to human rights, to
protection of the fundamental right to life and to personal
security. In this context, the restoration of public order and
the struggle against terrorism are manifestations of Algeria’s
determination to give a firm guarantee of the development
of human rights and the building of a lasting democracy
based on the rule of law, the changeover of political power
between parties and republican principles.
This declared struggle against terrorism has an internal
aspect, but it has international dimensions as well. Here we
should like to make it abundantly clear that Algeria will
continue to oppose, firmly and with the utmost
determination, every outside attempt at destabilization and
that it will tolerate no interference in its internal affairs. It
is Algeria’s belief that the international community must
assert itself and mobilize its energy to defeat the modern
barbarity of terrorism in all its forms and manifestations.
It is therefore important for the deliberations at this
session of the General Assembly vigorously to lead to the
formulation of an international convention on the prevention
and repression of terrorism.
While a number of regional conflicts are on the way to
pacification and lasting settlement, others, however, there is
no peaceful, just solution in sight.
In the Middle East, which has been buffeted for
decades by waves of suffering and confrontation, new
prospects are emerging. Algeria welcomed the recent
agreement between the Palestine Liberation Organization
(PLO) and Israel and expressed the hope that it would be the
first step towards an overall settlement of the Middle East
conflict in accordance with Security Council resolutions 242
(1967) and 338 (1973). Now as in the past, Algeria which
stands firmly behind the independence of decision-making by
the Palestinian leaders calls upon the Palestinians to close
ranks and reaffirms its support for the PLO.
At this crucial stage for the future of the region, Algeria
believes that the international community continues to be
responsible for building peace. For that peace to be genuine
and lasting, it must be comprehensive and must meet the
national aspirations of the Palestinian people and restore all
the territories occupied by Israel, including Al-Quds Al-
Sharif.
As an Arab country, Algeria, naturally, is intimately
involved in the future of the Arab world. Overcoming the
aftermath of the Gulf war ought to open the way to the
inter-Arab reconciliation for which our peoples fervently
hope. Since Iraq has undertaken to meet fully all the
obligations stemming from Security Council resolutions and
14 General Assembly - Forty-eighth session
since international law has established the geographical basis
for peaceful neigbourliness between Iraq and Kuwait, we
hope that the outstanding humanitarian questions will soon
be resolved so that the collective conscience of the Arab
peoples may be able finally to heal itself of the scars of the
Gulf war.
My country reaffirms its support for the Government of
the United Arab Emirates in its legitimate efforts to regain
sovereignty over the three islands under illegal foreign
occupation.
Algeria welcomes with hope the positive developments
in South Africa, despite the continuing violence and other
factors that endanger peace. The agreement to set up the
Transitional Executive Council holds promise for the speedy
achievement of a united, democratic, non-racial South
Africa. Chairman Nelson Mandela’s call from this rostrum
for the lifting of economic sanctions against South Africa is
further testimony to his lofty sense of responsibility and an
illustration of the progress that has been achieved in the
peaceful dismantling of apartheid. This development
deserves the full attention of the international community,
which should spare no effort in contributing to putting an
end to the inter-ethnic violence and to provide the means by
which the democratic forces can participate effectively in the
long-awaited elections.
Algeria also follows attentively developments in several
fraternal African countries. We encourage the peace efforts
of the United Nations, the Organization of African Unity
(OAU) and the relevant subregional organizations. We note
with satisfaction the progress achieved in Mozambique,
Rwanda and Liberia, and express the hope that those
countries will overcome their problems with the help of the
international community and devote all their energy to
reconstruction and development. We hope that peace and
harmony will be restored in Angola in accordance with the
agreements reached between the two parties and with the
resolutions of the Security Council, which have clearly
determined where the responsibilities lie.
We are gravely concerned about the ongoing violence
in Somalia, particularly in Mogadishu. It reminds us that
humanitarian assistance and promoting political solutions
must go hand in hand. The tragedy of Somalia is the most
telling symbol to date of Africa’s marginalization in
international relations, and it attests to the tragic effects of
the international community’s inadequate response to
Africa’s clear needs with respect to economic and social
development.
The tragedy in Bosnia and Herzegovina is a challenge
to the world’s conscience. In spite of the Security Council’s
many resolutions, the acquisition of territory by force,
"ethnic cleansing" and trampling of all the norms of
international law continue to prevail there. In the absence of
firm action by the international community, the
dismemberment of Bosnia and Herzegovina, a State Member
of the United Nations, continues unabated, and puts at risk
the peace and stability of that country and of the region as
a whole. Algeria expresses its solidarity with the Bosnian
people, and most particularly with its Muslims, who have
been the victim of untold hardships. We appeal to the
international community to reject the fait accompli imposed
by aggression and help protect the independence, sovereignty
and territorial integrity of the Republic of Bosnia and
Herzegovina.
The international situation is not disturbing at the
political and security levels alone but is also causing concern
because of the persistence of world recession, the
deteriorating economic situation of the developing countries,
and the grave instability brought about by profound changes
in international economic relations.
At a time when our interdependent world is in the
midst of a complex and perilous historic transition, the
communication gap between North and South must come to
an end. The universal imperative of peace, security and
development makes us consider the developing situation in
the countries of the South. Most of them are facing the
challenges of globalization with economies made uniquely
vulnerable by the crushing weight of foreign indebtedness,
their precarious internal balance and a highly unfavourable
international economic environment.
The efforts of developing countries to promote
economic growth and make the structural changes necessary
for development are made far more difficult and risky by the
erosion of multilateral cooperation, the conflicting interests
of the dominant economic players and the constraints
imposed by economic decisions that are too often selfish and
exclusionary.
It is therefore essential to respond in a concerted
fashion to the need for an orderly restructuring of
international economic relations by establishing coordinated
mechanisms to regulate the functioning of the world
economy. In this context, it is important that the questions
of debt, the scarcity of capital and technology inflows, to the
countries of the South, the continued decline in commodity
prices, the deterioration of the terms of trade and the
difficulty of access to markets should become the focus of
Forty-eighth session - 5 October l993 15
the international community’s attention in order for us to
find lasting solutions to such problems.
Such a collective concerted type of action that would be
consonant with the requirements of adjustment by the
developing countries themselves, is a must if we are to
relaunch the international economy on a fair and well-
balanced basis and make it possible for the developing
countries to reap the expected benefits from the economic
reforms they have undertaken. This would make meaningful
the sacrifices being made by the developing countries in
undertaking the necessary restructuring changes aimed at
relaunching their economies and integrating them into the
world economy. It would also make it possible for the
international community to learn from the experiences
acquired in debt management and structural adjustment
programmes. Lastly, it would promote the creation of a true
market environment in the developing countries.
The Earth Summit in Rio de Janeiro demonstrated that
environmental protection is inconceivable without the
promotion of sustainable development and sustained growth
in the developing countries. We must therefore work
determinedly towards achieving this objective and place
sustainable development on the agenda of the new world
order.
The holding of a world summit on social development
scheduled for 1995 to deal with problems of human security
affords us an opportunity to engage in an international
dialogue on the implications and results of transition in the
world. The United Nations and the Bretton Woods
institutions must grasp these new problems and contribute to
developing a new framework for reflection and guidance to
direct better the evolution of the international system. This
endeavour may seem difficult, but it is essential for a better
understanding of this new order, which we wish to be
balanced, fair and consensual. It would also tend to support
the Secretary-General’s efforts to draw up an agenda for
development.
At a time when our Organization faces various
challenges, the reform, restructuring and revitalization
process now under way in the United Nations acquires
special importance. Restructuring the Secretariat and the
economic and social sectors, revitalizing the Economic and
Social Council, relaunching the operational development
activities of the United Nations system and assuring the
stable and predictable growth of its resources are all tasks
that should be combined to give multilateral action the
utmost credibility and effectiveness.
This undertaking is part of the vast effort to equip the
United Nations for and adapt it to present and future
challenges, and it requires participation by all of us. This
endeavour is the vessel for feeding the faith of the peoples
of the United Nations in an indivisible humankind. It is
bound to succeed so long as our more democratic and more
effective Organization is the active centre and catalyst for
the promotion of fair and equitably shared development and
the foundation of a peace built by mankind as a whole.
